Opinion by Judge B. FLETCHER; Concurrence by Judge N.R. SMITH; Partial Concurrence and Partial Dissent by Judge REINHARDT; Partial Concurrence and Partial Dissent by Judge WARDLAW; Dissent by Judge FISHER.
OPINION
FLETCHER, B., delivered the opinion of the court, which is joined in full by Chief Judge KOZINSKI, Judge BERZON, Judge CALLAHAN, and Judge IKUTA. Parts I, II.A. and II.C. are joined by Judge SCHROEDER and Judge REINHARDT. Parts I, II.A. and II.B. are joined by Judge WARDLAW. Parts I and II.B. are joined by Judge FISHER and Judge N.R. SMITH. Chief Judge KOZINSKI and Judges SCHROEDER, B. FLETCHER, REINHARDT, WARDLAW, BERZON, CALLAHAN, IKUTA, and N.R. SMITH join in the result:
“In matters of statutory construction ... it makes a great deal of difference whether you start with an answer or with a problem.” Felix Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527, 529 (1947). We start with the problem presented by this case: the meaning of “person” and of “addressed to” in 18 U.S.C. § 876(c) (“§ 876(c)”), which prohibits the mailing of communications “addressed to any other person and containing any threat to kidnap any person or any threat to injure the person of the addressee or of another.” The answer, we hold, is that § 876(c) refers exclusively to an individual, or to a natural, person. Therefore, the statute requires that the threatening communications be addressed to a natural person. We also hold that in order to identify the addressee, a court is not limited to the directions for delivery on the outside of the envelope or on the packaging, but also may look to the content of the communication. Because appellant Kurt William Havelock’s (“Havelock”) communications were not addressed to natural persons, we reverse his six convictions of mailing threatening communications in violation of § 876(c).
I
A
Five days before Super Bowl XLII,1 Havelock traveled to the Scottsdale Gun Club and purchased an AR-15 assault rifle, five extra magazines, and ammunition to spare. Evening found Havelock seated at his home computer, studying a map of the parking lots surrounding the University of Phoenix Stadium in Glendale, Arizona, site of the upcoming game.
On “Super Bowl Sunday,” approximately half an hour before the opening kickoff, Havelock loaded his newly-purchased assault rifle and several clips of ammunition *1287into his car and drove to a post office near the stadium. There, he deposited six Priority Mail envelopes, two greeting cards, and three “goodbye” letters into a mailbox. In one of the letters, to his former employer, Havelock foresaw: “By the time this letter reaches you, I will probably be deceased or no longer able to sign any further needed paperwork.”
Four of the Priority Mail envelopes were addressed to media outlets, specifically, the New York Times, the Los Angeles Times, the Phoenix New Times, and the Associated Press. The remaining two envelopes were addressed to two music-related websites, theshizz.org and azpunk.com. Each envelope contained a “media packet,” as Havelock called it, consisting of a six-page “econopolitical” manifesto entitled “Karma Leveller: Bad Thoughts on a Beautiful Day” (the “Manifesto”); a brief account of a recent incident involving faux pipe bombs that Havelock discarded; an apologetic letter addressed to the police, directing them to his car, “which [would be] parked in Glendale somewhere around the stadium,” and asking them to “not take [out their] hatred for [him] on [his] dogs,” and at the end of which Havelock hand-wrote “DO NOT RESUSCITATE,” and another letter comprised of self-described “random blatherings” that was addressed to theshizz.org and azpunk.com, and which described Havelock’s tribulations as the owner of a nightclub in the City of Tempe.
Havelock’s Manifesto was, in equal parts, a fractured meditation on the purported evils of American society and a past-tense account of the experiences, beliefs, and convictions that set off his anticipated “econopolitical confrontation.” Punctuating the Manifesto were references to the Founding Fathers (Benjamin Franklin, Thomas Jefferson), cultural icons (John Rambo, Mad Max, Bugs Bunny), musical groups (Pink Floyd, AC/DC, Bad Religion), video games (Donkey Kong, Grand Theft Auto, State of Emergency), literature (Alice in Wonderland, The Catcher in the Rye), and motion pictures (Road Warrior, Hostel, The Astronaut Farmer). Quotations abounded as well, drawn from such diverse sources as the Hebrew Bible, H.P. Lovecraft, and Pastor Martin Niemóller.
Havelock’s Manifesto shifted among the past, present, and future tenses at seemingly random junctures. Thus, there were retrospective remarks, such as “Music did not make me kill,” and “I could have used pipe bombs.... ” The Manifesto also included prospective remarks:
But you have attacked my family. You have destroyed the futures of my children. So now, I will reciprocate in kind. Only mine will not be the slow crush of a life of a wage slave, or of malnutritioned [sic] sicknesses, or of insurmountable debt. It will be swift, and bloody. I will sacrifice your children upon the altar of your excess....
... So I will make the ultimate sacrifice; I will give my life. And I will take as many of the baneful and ruinous ones with me.
I will slay your children. I will shed the blood of the innocent.
Although there were several indirect references to Super Bowl XLII, the sole mention of the event by name comes when Havelock muses, “Perhaps tshirthell.com or rottencotton.com will print up some cool tshirts [sic] like T SURVIVED SUPERBOWL XLII.’ ”
After leaving the post office, Havelock drove to a parking lot near the stadium “to *1288wait for an opportunity to shoot people.” He expected, in the process, to “commit suicide by cops.” Minutes after arriving, however, Havelock experienced “a change of heart.” Hysterical, he telephoned his fiancee and confessed to having “had bad thoughts.” When they met soon thereafter, Havelock again explained “that he had [had] bad thoughts and he [had] threatened a lot of people in the letters.” Havelock also told his parents that he had “done something terribly, terribly wrong,” and that “[he] sent threatening letters.”
Havelock needed no persuasion to go to the City of Tempe police station. There, he tendered the rifle and provided the Tempe police with copies of the materials in the media packets. The Tempe police notified the Federal Bureau of Investigation (“FBI”). About an hour later, agents of the FBI and the Bureau of Alcohol, Tobacco, and Firearms conducted a recorded interview with Havelock and took him into custody.
B
A federal grand jury indicted Havelock for six counts of mailing threatening communications in violation of § 876(c), corresponding to the four media outlets and the two websites to which Havelock mailed his Manifesto.2 The threat, as alleged in each of the six counts, consisted of “a threat to injure the person of another, specifically children and persons in the vicinity of the Super Bowl XLII event in Arizona.”
Havelock moved to dismiss the indictment. As relevant here, he argued that the phrase “any other person” in § 876(c) refers exclusively to natural persons and, because the media packets were addressed to corporations, the indictment failed to allege facts sufficient to constitute an offense. Havelock also argued that the media packets were devoid of a “threat to injure” because the communications did not threaten to injure immediately or in the future, but instead contained a “postmortem confession or explanation of his actions, which never came to fruition.”
The district court denied the motion to dismiss. It agreed that “any other person” referred exclusively to natural persons, but held that the jury could scrutinize the envelopes, salutation, and general contents of the media packets to determine whether they were addressed to natural persons. United States v. Havelock, 560 F.Supp.2d 828, 830-31 (D.Ariz.2008). The court further ruled that the question of whether the media packets contained true threats was a question of fact for the jury. Id. at 834.
Havelock was tried before a jury. At the close of the evidence, Havelock moved for a judgment of acquittal, wherein he incorporated his motion to dismiss the indictment. The district court denied the motion.
The jury convicted Havelock on all six counts of mailing threatening communications in violation of § 876(c). The district court sentenced Havelock to a 366-day term of imprisonment followed by a 36-month term of supervised release.
Havelock appealed. He argued that the district court erred in interpreting § 876(c) to allow a trier of fact to consult the content of a mailed communication to determine whether it was addressed to a *1289natural person. He further argued that his Manifesto qualified as political speech and did not constitute a “true threat,” and therefore was entitled to First Amendment protection. Lastly, Havelock argued that there was insufficient evidence that he mailed the Manifesto with the specific intent to threaten any person.
A panel of this court reversed. United States v. Havelock, 619 F.3d 1091 (9th Cir.2010). One judge dissented. Id. at 1098-1101. The panel majority held that § 876(c) requires that the mailed item containing the threatening communications be addressed to a natural person, as reflected in the address on the mailed item. Id. at 1092. The panel majority declined to reach Havelock’s remaining arguments. Id. at 1098. We granted en banc review.
II
We review matters of statutory interpretation de novo. Phoenix Mem’l Hosp. v. Sebelius, 622 F.3d 1219, 1224 (9th Cir.2010). Statutory interpretation focuses on “the language itself, the specific context in which that language is used, and the broader context of the statute as a whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 341, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997). Section 876, mailing threatening communications, is currently part of Chapter 41 of Title 18 U.S.C., Extortion and Threats. Section (c), at issue here, makes it a felony to mail a communication “addressed to any other person and containing any threat to kidnap any person or any threat to injure the person of the addressee or of another.” § 876(c).
“Statutory construction must begin with the language employed by Congress and the assumption that the ordinary meaning of that language accurately expresses the legislative purpose.” Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194, 105 S.Ct. 658, 83 L.Ed.2d 582 (1985). That assumption, however, does not apply where Congress provides a statutory definition. See United States v. Mohrbacher, 182 F.3d 1041, 1048 (9th Cir.1999) (holding that in the absence of a statutory definition, a term should be accorded its ordinary meaning).
A
In the Dictionary Act, Congress provided definitions for a number of common statutory terms that courts are to apply “[i]n determining the meaning of any Act of Congress, unless the context indicates otherwise.” 1 U.S.C. § 1. The Dictionary Act defines the term “person” to include “corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as individuals.” Id. Although the Dictionary Act was enacted in 1947,3 its broad definition of “person” is consistent with the one in the Dictionary Act of 1871, which was in effect when Congress first enacted the predecessor to § 876, 18 U.S.C. § 338a, in 1932: “the word ‘person’ may extend and be applied to bodies politic and corporate ... unless the context shows that such words were intended to be used in a more limited sense.” Act of Feb. 25, 1871, Ch. 71, § 2, 16 Stat. 431.
The Supreme Court has interpreted the contextual proviso of the Dictionary Act in Rowland v. California Men’s Colony, 506 U.S. 194, 113 S.Ct. 716, 121 L.Ed.2d 656 *1290(1993). There, the Court applied the definition of “person” to the in forma pauper-is statute, 28 U.S.C. § 1915, and held that the context of that statute indicated that its use of “person” referred only to individuals, not to artificial entities. Rowland, 506 U.S. at 201-11,113 S.Ct. 716.
The Court stated that “context” in 1 U.S.C. § 1 (“unless the context indicates otherwise”), means
the text of the Act of Congress surrounding the word at issue, or the texts of other related congressional Acts, and this is simply an instance of the word’s ordinary meaning: ‘[t]he part or parts of a discourse preceding or following a ‘text’ or passage or a word, or so intimately associated with it as to throw light upon its meaning.
Id. at 199, 113 S.Ct. 716 (quoting Webster’s New International Dictionary 576 (2d ed. 1942)). “Context” does not extend to legislative history: “If Congress had meant to point ... to legislative history ... it would have been natural to use a more spacious phrase, like ‘evidence of congressional intent,’ in place of ‘context.’ ” Id. at 200, 113 S.Ct. 716. In determining what a statute’s context “indicates,” the Court stated that the scope of “indicates” is broad. Id. The term “bespeaks something more than an express contrary definition,” in which case ordinary rules of statutory construction would require that courts apply the specific definition over the general one. Id. “Indicates” also “imposes less of a burden than ... ‘requires’ or ‘neeessitates’ thus, a court need not conclude that the Dictionary Act’s meaning would produce an absurd result. Id. at 200-01, 113 S.Ct. 716. The Court noted that this rule has been applied throughout the history of 1 U.S.C. § 1 and its predecessors. Id. at 200 n. 3, 113 S.Ct. 716.
The Court held that four contextual features indicated that the word “person” as used in the in forma pauperis statute referred only to individuals. Id. at 201, 113 S.Ct. 716. First, the statute assumed litigants could appear pro se, which indicated that Congress must have been thinking only in terms of natural persons. Id. at 203, 113 S.Ct. 716. Second, the statute required an affidavit supporting the person’s “allegation of poverty,” but artificial entities do not suffer poverty. Id. Third, it required the person to make an affidavit, which artificial entities cannot make because they cannot take oaths. Id. at 204, 113 S.Ct. 716. Finally, the statute provided no resolution of the question how to apply the statute’s “inability to pay” standard to corporations, and “congressional silence on the subject indicates that Congress simply was not thinking in terms of granting in forma pauperis status to artificial entities.” Id. at 207, 113 S.Ct. 716.
We now proceed to apply the Rowland framework to “person” as used in § 876(c), keeping in mind that “context,” as that term is used in the Dictionary Act, is “simply an instance of the word’s ordinary meaning.” Rowland, 506 U.S. at 199, 113 S.Ct. 716.4
*1291The term “person” is used no less than twelve times in § 876. See 18 U.S.C. § 876. The term is used in various associations, including: “release of any kidnapped person,” “any threat to kidnap any person or any threat to injure the person of the addressee or of another,” “the reputation of a deceased person, or any threat to accuse the addressee or any other person of a crime.” See id.. These associations clearly require that “person” mean a natural person. It simply makes no sense to threaten to kidnap a corporation, or injure “the person” of a corporation, or talk about a deceased corporation.
“Person” is also used in the expression “addressed to any other person.” See, e.g., § 876(c) (prohibiting the mailing of “any communication with or without a name or designating mark subscribed thereto, addressed to any other person and containing any threat to kidnap any person or any threat to injure the person of the addressee or of another”). “Since there is a presumption that a given term is used to mean the same thing throughout a statute, [the] presumption [is] surely at its most vigorous when a term is repeated within a given sentence.” Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994). This common-sense and long-recognized presumption of uniformity counsels that “person” means a natural person in “addressed to any other person,” as well. See Brown, 513 U.S. at 118, 115 S.Ct. 552.
We are, of course, cognizant that the presumption of uniformity gives way when “there is strong evidence that Congress did not intend the language to be used uniformly.” Smith v. City of Jackson, Miss., 544 U.S. 228, 261, 125 S.Ct. 1536, 161 L.Ed.2d 410 (2005) (O’Connor, J., concurring in judgment). Not only is such evidence missing here, but the statutory language compels our reading. Section 876(c) not only requires that the mail be “addressed to any other person,” but that the offending communication contain “a threat to injure the person of the addressee or of another.” § 876(c) (emphasis added). Although the statute does not require that the addressee and the person whom the threat concerns be one and the same, it clearly envisions that the addressee be a “person” that can be injured.
The clear statutory language disposes of the argument that “person” in “addressed to any other person” should be given the broadest meaning possible (and thus extend to non-natural persons) in order to avoid creating absurd results. First, we note that neither party advocated this position.5 Second, limiting the statute to natural persons does not render the word “any” superfluous. See Duncan v. Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001) (“It is our duty to give effect, if possible, to every clause and word of a statute.”). “Any” does not qualify “person” on its own, but in conjunction *1292with “other”: “addressed to any other person.” The meaning of this expression is clear — the communication must be addressed to any person other than the sender. United States v. Rendelman, 641 F.3d 36, 46 (4th Cir.2011). Third, it is true that limiting “person” to natural persons would insulate from criminal liability under § 876(c) the mailing of an offending communication addressed to non-natural entities. But this is not an absurd result. One of the purposes of § 876 is “the preservation of the recipient’s sense of personal safety.” United States v. Aman, 31 F.3d 550, 555 (7th Cir.1994). The recipient’s sense of personal safety is simply not implicated when the recipient is an entity.
Fux-thermore, we are not in the business of rewriting the law, but that of interpreting Congress’s words when it enacted the statute. “[T]he fact that Congress might have acted with greater clarity or foresight does not give courts a carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do.” United States v. Locke, 471 U.S. 84, 95, 105 S.Ct. 1785, 85 L.Ed.2d 64 (1985). This admonition takes on a particular importance when the Court construes criminal laws. United States v. Granderson, 511 U.S. 39, 69, 114 S.Ct. 1259, 127 L.Ed.2d 611 (1994) (Kennedy, J., concurring in judgment). “[Bjecause of the seriousness of criminal penalties, and because criminal punishment usually represents the moral condemnation of the community, legislatures and not courts should define criminal activity.” United States v. Bass, 404 U.S. 336, 348, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971). The Congress’s definition of the activity prohibited under § 876(c) compels the conclusion that “person” refers exclusively to natural persons throughout that subsection.
Textual cross-reference to related statutes confirms this conclusion. Section 875, like § 876, is part of Chapter 41, Extortions and Threats, and uses language comparable to § 876. See 18 U.S.C. § 875. Section 875 makes it a felony for someone to transmit in interstate or foreign commerce certain communications “with intent to extort from any person, firm, association, or corporation.” Id. § 875(c), (d). Thus, § 875 clearly envisions that “person” is limited to a natural person and that the statute, by referring to “firm, association, or corporation,” applies to both natural and non-natural persons. Although the predecessors to §§ 875 and 876 were not enacted as part of the same act, Congress explicitly referenced § 876’s predecessor, 18 U.S.C. § 338a (1932), when it enacted § 875’s predecessor, 18 U.S.C. § 408d (1934). See Act of May 18, 1934, Ch. 300, 48 Stat. 781 (“Provided further. That nothing herein shall amend or repeal section 338a, title 18, United States Code (47 Stat. 649).”) (emphasis in original). This explicit reference to § 876’s predecessor is persuasive evidence that Congress’s use of “person, firm, association, or corporation” in § 875 and its predecessor was not accidental, but a deliberate decision to enlarge the reach of the statute beyond that of § 876, which was limited to “person.”
In sum, three contextual features indicate that the word “person” as used in § 876(c) does not encompass the broad definition in the Dictionary Act. See Rowland, 506 U.S. at 199-201, 113 S.Ct. 716. First, § 876 prohibits the mailing of communications that contain threats to kidnap or injure “the person” of another, both of which are harms that can only be inflicted on natural persons. Second, the communication must be “addressed to any other person” and must contain a threat to injure “the person of the addressee or of another,” which indicates that the addressee must also be a natural person. *1293Third, the related § 875 employs the term “person” in the limited sense of a natural person. See 18 U.S.C. § 875(c), (d) (prohibiting the transmission of threatening communications in interstate or foreign commerce, “with intent to extort from any person, firm, association, or corporation, any money or other thing of value”). We therefore hold that the term “person,” as used in § 876(c), is limited to natural persons.
B
Havelock argues that, as charged in the indictment, his communications were not addressed to natural persons, but to newspapers and websites.6 Havelock’s contention requires us to decipher the meaning of the term “addressed to,” as used in § 876(c), to determine whether we may look beyond the outside of the envelope or the salutation line to the content of the communication in order to identify the addressee.
“[U]nless otherwise defined, words will be interpreted as taking their ordinary, contemporary, common meaning.” United States v. Gonzalez, 492 F.3d 1031, 1041 (9th Cir.2007) (internal quotations omitted). “[T]he structure and purpose of a statute may also provide guidance in determining the plain meaning of its provisions.” Bailey v. Hill, 599 F.3d 976, 980 (9th Cir.2010). In order to determine the ordinary meaning of a term, courts routinely rely on dictionary definitions. See, e.g., Johnson v. United States, — U.S. -, 130 S.Ct. 1265, 1270, 176 L.Ed.2d 1 (2010) (relying on dictionary definition to determine the ordinary meaning of the term “physical force”).
Excluding those meanings that are obviously inapplicable, see id., the verb “address” means “to write or otherwise mark directions for delivery on” a letter, and “to speak, write, or otherwise communicate directly to.” Webster’s Third Int’l Dictionary 24 (1976). The legislative history of the statute supports the former definition. As initially enacted, § 876’s predecessor was designated as an offense against the postal service. See Act of July 8,1932, ch. 464, § 1, 47 Stat. 649; 18 U.S.C. § 338a (1932).7 This suggests that the term “address” refers to the directions for delivery of a piece of mail. See, e.g., United States Postal Service, Domestic Mail Manual § 602.1.2 (“The delivery address specifies the location to which the USPS is to deliver a mailpiece. [T]he piece must have the address ... only on the side of the piece bearing postage.”). The language and structure of § 876, however, favors a broader meaning.
Section 876(c) applies to “[wjhoever knowingly so deposits or causes to be delivered, as aforesaid” certain forms of threatening communications. § 876(c) (em*1294phasis added). The antecedents of “so” and “aforesaid” are found in subsection (a), which describes the act of “knowingly depositing] in any post office or authorized depository for mail matter, to be sent or delivered by the Postal Service or knowingly causing] to be delivered by the Postal Service according to the direction thereon ” certain forms of threatening communications. 18 U.S.C. § 876(a) (emphasis added). In light of the context— namely, the depositing of mail matter — the phrase “the direction thereon” clearly refers to the delivery directions superscribed on an envelope or other packaging.
Under § 876(c), a defendant must not only “deposit[ ] or cause to be delivered as aforesaid” a communication, but also his communication must be “with or without a name or designating mark subscribed thereto, addressed to any other person and contain[ ] any threat to kidnap any person or any threat to injure the person of the addressee or of another.” § 876(c). In view of the structure of this section and its importation of the mailing requirements in subsection (a), we conclude that subsection (c) addresses the requirements that the communication must meet in order to fall under the purview of § 876(c). In other words, while subsection (a) concerns the instructions for mailing or delivery, which are necessarily on the outside of the letter or of the package, subsection (c) — including the “address to any other person” requirement — concerns the communication inside the letter or package.
It is common sense that, where not otherwise specified, a communication is presumed to be addressed to the person or entity identified in the delivery instructions on the outside of the envelope or the package. It is also common sense that, if a communication is addressed to someone other than the person or entity in the delivery instructions, the identity of the addressee is often times specified in the salutation line. The question is whether a court may look beyond these places, to the content of the communication, to identify the addressee.
The two courts of appeals that have addressed the issue have found it proper. In United States v. Williams, 376 F.3d 1048 (10th Cir.2004), the Tenth Circuit held that a trier of fact can consider, “at a minimum, both the envelope and the salutation of a letter” in determining whether the letter is “addressed to any other person” within the meaning of § 876(c). Id. at 1052. Thus, the court ruled, a reasonable jury could find that the letters in question — the envelopes for which were addressed to government offices, such as “United States Attorney’s Office,” and the salutations of which included official titles, such as “Hey, U.S. Attorney” — were addressed to a natural person. Id. at 1051, 1053-54. The court reasoned:
The definition of “address” includes “to speak, write, or otherwise communicate directly to.” The definition of “address” does not exclude the salutation of a letter.... Section 876 proscribes the mailing of a threatening communication which is “addressed to any other person.” The word “communication” includes the contents of a letter. Thus, at a minimum, the envelope and the salutation of a letter can both be considered in determining whether a communication is “addressed to any other person” within the meaning of § 876.
Id. at 1052-53 (citations omitted) (emphasis on “communication” in original; emphasis on “includes the contents of a letter” added).
In Rendelman, a Fourth Circuit case, the defendant was charged, among other *1295counts, with mailing a letter addressed to “U.S. Marshall’s [sic] Service, Federal Building, 501 I Street, Sacramento, CA” and containing a threat to injure “officers and employees of the United States engaged in the performance of official duties and covered by [18 U.S.C. § 1114,] as follows: ‘the President and the White House employees.’ ” Rendelman, 641 F.3d at 40. This latter allegation, if proved, resulted in a higher sentence under the enhancement provision of § 876(c): “If such a communication is addressed to a United States judge, a Federal law enforcement officer, or an official who is covered by section 1114, the individual shall be fined under this title, imprisoned not more than 10 years, or both.” § 876(c).
Rendelman argued that his letter was addressed to the Marshals Service, not the President, therefore the indictment was defective as it concerned the enhancement element. Rendelman, 641 F.3d at 46-47. The Fourth Circuit held that the “threat contained in the ... [Better was sufficiently alleged as being ‘addressed to’, i.e., ‘directed to,’ the President and White House employees, even though the letter was not mailed to them.” Id. at 47.
Rendelman also challenged the sufficiency of the evidence supporting the jury’s verdict on the enhancement element. Id. at 48. The court held the issue “turns on the meaning of ‘addressed to,’ as it is used in the Enhancement Element.” Id. After noting the conflict between the panel majority’s opinion in this case and the Williams opinion, the Fourth Circuit agreed with Williams:
At its essence, § 876(c) criminalizes the use of the postal system to deliver a threatening communication. Indeed, that subsection deals with threatening communications and not just the envelopes containing them. Hence, a threatening communication includes more than the envelope — it includes the contents thereof.
Id. The court then noted that § 876(c) uses the term “addressed to” twice, once in the first sentence (at issue here) and then again in the enhancement provision:
In the Mailing Element of Count Seven, the term “addressed to” referred to the Marshals Service in California, as reflected on the envelope.... On the other hand, the Enhancement Element alleged that the communication contained a “threat to injure” the President and White House employees. In evaluating the evidence, the jury was entitled to find — as it did — that the envelope was “addressed to” the Marshals Service, but that the “threat to injure” was “addressed to” the President and others.
Id. at 48-49.
Fundamental to both the Williams and Rendelman opinions is the common-sense argument that § 876(c) prohibits the mailing of threatening communications, and that a communication is not limited to the envelope or the packaging, but includes its contents. Therefore, a court may consult the contents of a communication to determine to whom it is addressed.8 We agree and note that the structure of § 876(c) supports this interpretation. As stated above, to fall under the purview of § 876(c), a communication must meet three requirements. The first require*1296ment, “with or without a name or designating mark subscribed thereto,” addresses a specific component of a communication, the signature. By contrast, the second and third requirements, “addressed to any other person and containing any threat to kidnap any person or any threat to injure the person of the addressee or of another,” appear to refer to the whole of the communication.9
We hold that in order to determine whom a threatening communication is “addressed to,” a court may consult the directions on the outside of the envelope or the packaging, the salutation line, if any, and the contents of the communication.
C
Here, as charged in the indictment, Havelock’s mailings were all addressed to newspapers and websites. The Manifesto, the only writing that the government alleges contained threats, has no salutation line. Even looking to the contents of the Manifesto, it indicates nothing at all about the identity of any individual “person” to whom the communication supposedly was addressed. A few of Havelock’s statements appeared to be addressed to whoever happened to read them: e.g., “I will slay your children.” It is impossible to determine (and is highly unlikely) that Havelock, in the quoted phrase, was addressing any particular person whose children he was going to slay.10 On this record, we conclude that a reasonable jury could not have found that Havelock’s writings were addressed to a natural person, as § 876(c) requires.
Ill
The term “person” as used in § 876(e) refers exclusively to natural persons. To determine whether a threatening communication is “addressed to any other person,” § 876(e), a court may consult the directions on the outside of the envelope, the salutation line, and the contents of the communication. Havelock’s writings were not addressed to natural persons. Accordingly, we reverse Havelock’s convictions and remand to the district court for the entry of a judgment of acquittal.11
REVERSED AND REMANDED FOR THE ENTRY OF A JUDGMENT OF ACQUITTAL.

. Super Bowl XLII took place on February 3, 2008.


. The indictment also included two counts of receiving a firearm with intent to commit murder in violation of 18 U.S.C. § 924(b), which the district court dismissed for lack of evidentiary support.


. As originally enacted, the Dictionary Act provided that " 'person' may extend and be applied to partnerships and corporations, ... unless the context shows that such words were intended to be used in a more limited sense.” Act of July 30, 1947, Pub. L. No. 80-722, 61 Stat. 633.


. The two other courts of appeal that discussed the meaning of "person” did not apply the Rowland framework and did not categorically decide whether "person” in § 876(c) is limited to natural persons. See United States v. Rendelman, 641 F.3d 36, 46 (4th Cir.2011) (holding that a letter addressed to the Marshals Service "can reasonably be understood as addressed to the United States Marshal himself — a natural person,” but that "the person or entity to whom the threatening communication is addressed is not an essential element of a § 876(c) offense” and the phrase “addressed to any other person” "simply *1291means that an accused does not violate that provision by mailing a threatening letter addressed to himself'); United States v. Williams, 376 F.3d 1048, 1053-54 (10th Cir.2004) (noting that its "holding that a communication addressed to a government official ... falls within the ambit of the conduct proscribed by § 876” was "consistent” with two district court decisions and one unpublished Ninth Circuit decision that held that the communication must be addressed to a natural person).


. By this, we do not mean to imply that we are bound by the parties’ statement of the law. See United States v. Ogles, 440 F.3d 1095, 1099 (9th Cir.2006) ("We are not bound by a party’s concession as to the meaning of the law, even if that party is the government and even in the context of a criminal case.”).


. Although the address on the face of the media packet addressed to theshizz.org included the name of a natural person (Donald Martinez) in addition to the website, the indictment did not name Martinez as the addressee. Instead, the indictment charged Havelock with "knowingly depositing] in the United States mail, with intent to threaten, a communication, addressed to ‘THESHIZZ.ORG’ containing a threat to injure the person of another.” The government has not argued that the package mailed to theshizz.org was addressed to a natural individual by reason of the inclusion of Martinez’s name in the address on the outside of the package. Any argument to that effect is therefore waived.


. The offense was recodified as § 876 and became part of Title 18, Chapter 41, Extortion and Threats, in 1948. See Act of June 25, 1948, ch. 645, 62 Stat. 741.


. While we are persuaded by Rendelman's analysis that a communication in § 876(c) includes more than the envelope and packaging, we take no position on its specific holding that the letter was "addressed” to the President simply because it contained a threat to the President.


. After a thorough review of the legislative history of § 876(c), we can find no evidence that our interpretation of the statute is inconsistent with the "clearly expressed legislative intention.' ’ Consumer Product Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 64 L.Ed.2d 766 (1980). Congress enacted 18 U.S.C. § 338a, the predecessor statute to § 876(c), as a companion to the Lindbergh Law, which was, itself, intended to "permit [federal] officers to disregard state boundaries in the pursuit of kidnapers” and, together with § 338a, to "supply missing defenses against kidnaping.” Horace Bomar, Jr., The Lindbergh Law, 1 Law & Contemp. Probs. 435, 435, 444 (1934); see S.Rep. No. 72-498, 1 (1932) (stating that H.R. 96, the bill that became § 338a, was "introduced ... to curb the growing practice of using the mails for sending to intended victims demands for money and dire threats of confinement or death”). Nothing in the history speaks to the issue before us, but it is clear that the concerns motivating enactment of § 338a exist not only when the natural person addressee is explicitly specified on the envelope, but also when the person's identity is revealed by the contents of the communication.


. Of course, a threat to kill any children qualifies as a threat made to the person "of another” than the addressee. § 876(c). But that threat alone is not enough to satisfy the requirement that the communication be addressed to "any other person” than the sender. Id.


. Because we conclude that Havelock’s writings were not addressed to natural persons, we need not reach Havelock’s contention that his writings were political speech protected by the First Amendment and not "true *1297threats” “to commit an act of unlawful violence to a particular individual or group of individuals.” Virginia v. Black, 538 U.S. 343, 359, 123 S.Ct. 1536, 155 L.Ed.2d 535 (2003); see also United States v. Bagdasarian, 652 F.3d 1113 (9th Cir.2011).